DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 5/16/2022 is acknowledged.
Claims 1, 9 and 20 are allowable. All claims, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of Species A-D, as set forth in the Office action mailed on 3/18/2022, is hereby withdrawn and all claims are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to anticipate or render obvious claimed limitations of the first conductor includes a first base section and a first narrow section, an area of an exterior surface of the first narrow section as viewed from the direction perpendicular or substantially perpendicular to the insulating layer is smaller than an area of an exterior surface of the first base section as viewed from the direction perpendicular or substantially perpendicular to the insulating layer; and in the first conductor, the first base section and the first narrow section are arranged side by side in the direction perpendicular or substantially perpendicular to the insulating layer, or equivalents, as set forth in each of independent claims 1, 9, and 20, each when taken in concert with all the other limitations of the respective claims.  All other allowed claims depend from these independent claims.
The closest prior art of record are Sasaki et al. (US 2019/0148629) and Mori et al. (US 2017/0074947).  Mori teaches structures very similar to that of the instant claims throughout, but is silent as to the shape of the conductor.  Sasaki teaches a structure that has some similarities to the instant claims (see Fig 2B), but fails to teach the limitations cited above.  Ohno et al. (US 2009/0166773) teaches a conductor with the claimed shape (see Fig 1, items 403-409).  However, this conductor structure is provided in a different context than that claimed, and it would not be obvious to apply the shape of Ohno to meet the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707. The examiner can normally be reached 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJ R GUPTA/Primary Examiner, Art Unit 2829